DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/11/2021 has been entered.

Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive.

Applicant amended and argued that the references Chen (U.S. Pub. No. 2014342718), Holleczek, (U.S. Pub. No. 20160371973), and Kryze (U.S. Pub. No. 20110219105) fails to show certain features of applicant’s invention (i.e. “evaluating at least one vehicle presence factor including a vehicle media-playback system identifier received by the media-playback device from a vehicle media-playback system, and determining that the at least one vehicle presence factor indicates that the media-playback device is in a vehicle when the vehicle media-playback system identifier identifies the vehicle media-playback system.”).

In this case, the Examiner respectfully disagrees with the Applicant’s arguments and the Applicant is very kindly directed to Chen e.g. fig. 1, pp. [0010] and pp. [0024], which discussed the concept of mobile communication devices 14 including Bluetooth interface 44 and an interface 48 for coupling the controller 30 to an Onboard Diagnostic System (OBD) on a vehicle 18, wherein a vehicle speed signal is received from an onboard diagnostic (OBD) system on the vehicle. (Emphasis Added).
Thus, given the at least claimed limitation its’ broadest reasonable interpretation, the Examiner has fairly characterized the at least limitation i.e. “a vehicle media-playback system identifier received by the media-playback device from a vehicle media-playback system” as connecting or coupling with the vehicle’s onboard system and receiving the vehicle’s information, which ascertains that the device 14 is in a moving vehicle.
The claim does not uniquely or particularly define term “vehicle media-playback system identifier” so as to be distinguished from the applied prior art. During patent examination, the claims must be given their broadest reasonable interpretation. See also MPEP §2111. The term “vehicle media-playback system identifier” is broadly claimed, therefore, is fairly characterized as received vehicle onboard system information e.g. vehicle speed signal as discussed above.
Furthermore, the Applicant is kindly directed to the prior art reference Kryze e.g. fig. 4, pp. [0025], pp. [0036], and pp. [0040], discussed the concept of synchronization and/or pairing between a mobile device 12 and a vehicle infotainment system 14. For instance, if the device 14 has an assigned IP address this information may be communicated to the paired device. Thus, Kryze also explicitly teach the at least claimed limitation in question as discussed above.

Secondly, the Applicant argued that the prior art reference “Kryze does not disclose or suggest generating on the media-playback device a limited-attention media playback user interface based on the travel mode…”. 
The Applicant further specifically argued and/or stated that “Kyrze provides that "FIG. 7 is a drawing illustrating an exemplary user interface of an application after transferring to a vehicle infotainment system" Therefore, the user interface shown in FIG. 7 of Kyrze is a user interface that is generated on a vehicle infotainment system.”

In this case, the Examiner respectfully disagrees with the Applicant’s arguments and the Applicant is very kindly directed to Kryze e.g. fig. 5, fig. 7, pp. [0070], and pp. [0068] which discussed the concept of connecting a mobile device 12 with a vehicle infotainment system, and providing a restricted UI when the vehicle is in motion. Kryze further showed and/or described in fig. 5 that actions performed and/or displayed on the mobile device’s screen would be performed and/or displayed on the infotainment system's display screen. Kryze further specifically stated that “the touch screen of the mobile device can correspond to the touch screen of the infotainment system”. (Emphasis Added). Therefore, the Examiner believes that the prior art teaches the at least limitation in question because the touch screen of the mobile device correspond to the touch screen of the infotainment system.

Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chen i.e. automatically selecting and playing back media content while a device is determined to be present within a vehicle, with the teachings of Kryze i.e. restricting UI when vehicle is in motion. In order to achieve the goal of efficiently and safely avoiding distractions when vehicle is in motion. Therefore, the Examiner believes that Chen and Kryze teaches the at least independent claims as discussed above and in the rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 21 and 25, 30-32, 35, 36, 38, and 41-43, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 20140342718) in view of Kryze et al. (US Publication No. 20110219105).

As to claims 21, 30, and 36, Chen teaches a method for automatically initiating a travel mode of a media-playback device (fig. 1, #14, and pp0052, automatically play audio content based on motion state), the method comprising: evaluating at least one vehicle presence factor (fig. 1, pp0043, ascertains that the device 14 is in a moving vehicle) including a vehicle media-playback system identifier received by the media-playback device from a vehicle media-playback system (fig. 1, pp0010, pp0024, coupling the controller 30 to an Onboard Diagnostic System (OBD) on a vehicle 18, and wherein a vehicle speed signal is received from an onboard diagnostic (OBD) system on the vehicle), the media-playback device being a portable computing device (fig. 1 #14); determining that the at least one vehicle presence factor indicates that the media-playback device is in a vehicle (fig. 1, pp0043, device 14 is present within vehicle 18) when the vehicle media-playback system identifier identifies the vehicle media-playback system (fig. 1, pp0010, pp0024, coupling the controller 30 to an Onboard Diagnostic System (OBD) on a vehicle 18, and wherein a vehicle speed signal is received from an onboard diagnostic (OBD) system on the vehicle, and pp0043, ascertains that the device 14 is in a moving vehicle); and initiating a travel mode on the media-playback device for media content playback based on a determined presence of the media-playback device in the vehicle (fig. 1, fig. 7, pp0052, based on motion state i.e. driving, automatically play music, a user can set your playlists via YouTube so that it only plays music that the user wants and pp0051, the media can be from an online music provider 106A (e.g., Pandora), from the user's iTunes music list). However fails to explicitly teach generating on the media-playback device a limited-attention user interface based on the travel mode, the limited-attention media playback user interface being configured to control the media content playback from the vehicle media-playback system while the media-playback device remains in the travel mode.
In an analogous field of endeavor, Kryze teaches generating on the media-playback device a limited-attention user interface based on the travel mode (fig. 5, fig. 7, pp0070, restricted UI when vehicle is in motion, and pp0068 UI of infotainment system correspond to mobile device’s UI), the limited-attention media playback user interface being configured to control the media content playback from the vehicle media-playback system while the media-playback device remains in the travel mode (fig. 5, fig. 7, pp0070, clickable buttons 72 are removed from the UI when the vehicle is in motion. On the right screen 76 the actual buttons disappear in the car-context application when the car is moving. In this embodiment, only gestural input is permitted so the user does not have to look at the screen and try to press a small or specific icon, and pp0068 UI of infotainment system correspond to mobile device’s UI). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chen with the teachings of Kryze to achieve the goal of efficiently and reliably providing communication system to alleviate distraction and providing easier user’s interaction with the HMI when vehicle is in motion (Kryze, pp00065). 
As to claims 25, 35, and 38, Chen in view of Kryze teaches the limitation of the independent claims discussed above. However Chen fails to explicitly teach wherein the limited-attention media playback user interface is different from a user interface in a non-travel mode and includes at least one of a different size of user interface elements and a voiceover control.
In an analogous field of endeavor, Kryze teaches wherein the limited-attention media playback user interface is different from a user interface in a non-travel mode and includes at least one of a different size of user interface elements and a voiceover control (fig. 5, fig. 7, pp0070, clickable buttons 72 are removed from the UI when the vehicle is in motion. On the right screen 76 the actual buttons disappear in the car-context application when the car is moving, and pp0065, UI can incorporate voice input command). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chen with the teachings of Kryze to achieve the goal of efficiently and reliably providing communication system to alleviate distraction and providing easier user’s interaction with the HMI when vehicle is in motion (Kryze, pp00065).
As to claim 31, Chen in view of Kryze teaches the limitation of the independent claims discussed above. Chen further teaches wherein the instructions further cause the media delivery system to receive the at least one vehicle presence factor from the media-playback device, the at least one vehicle presence factor obtained using the media-playback device (fig. 1, fig. 2, pp0043, ascertaining the communication device is in the vehicle based on motion pattern e.g. by using accelerometer, and abs).
As to claim 32, Chen in view of Kryze teaches the limitation of the independent claims discussed above. Chen further teaches wherein the at least one vehicle presence factor includes at least one of movement, acceleration, vibration, and orientation of the media-playback device (fig. 1, fig. 2, pp0043, ascertaining the communication device is in the vehicle based on motion pattern e.g. by using accelerometer, and abs).
As to claim 41, Chen in view of Kryze teaches the limitation of the independent claims discussed above. Chen further teaches wherein the at least one vehicle presence factor further includes at least one of a user command, motion factors, and user interaction factors (fig. 1, pp0043, ascertains that the device 14 is in a moving vehicle).
As to claim 42, Chen in view of Kryze teaches the limitation of the independent claims discussed above. However Chen fails to explicitly teach wherein the vehicle media-playback system identifier is an address used by the media-playback device to identify and connect to the vehicle media- playback system.
In an analogous field of endeavor, Kryze teaches wherein the vehicle media-playback system identifier is an address used by the media-playback device to identify and connect to the vehicle media- playback system (fig. 4, and pp0040, synchronization and/or pairing between a mobile device 12 and a vehicle infotainment system 14. For instance, if the device 14 has an assigned IP address this information may be communicated to the paired device). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chen with the teachings of Kryze to achieve the goal of efficiently and reliably providing communication system to alleviate distraction and providing easier user’s interaction with the HMI when vehicle is in motion (Kryze, pp00065).
As to claim 43, Chen in view of Kryze teaches the limitation of the independent claims discussed above. Chen further teaches wherein the travel mode is automatically initiated upon determination of the presence of the media-playback device in the vehicle (fig. 1, fig. 7, pp0043, ascertains that the device 14 is in a moving vehicle, automatically play music, a user can set your playlists via YouTube so that it only plays music that the user wants and pp0051, the media can be from an online music provider 106A (e.g., Pandora), from the user's iTunes music list).

Claim 22-24, 39, and 40, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Publication No. 20140342718) in view of Kryze et al. (US Publication No. 20110219105) and further in view of Zavesky (US Publication No. 20150317353).

As to claims 22 and 39, Chen in view of Kryze teaches the limitations of independent claims as discussed above. However fails to explicitly teach comprising selecting media content items based on the travel mode.
In an analogous field of endeavor, Zavesky teaches comprising selecting media content items based on the travel mode (pp0018, modifying playlist and play media content based on determined mode of transportation e.g. traveling by train, car, etc., pp0019). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chen and Kryze with the teachings of Zavesky to achieve the goal of efficiently and reliably providing a communication system for dynamic modification of a playlist of media content (Zavesky, pp0001).
As to claim 23, Chen in view of Kryze teaches the limitations of independent claims as discussed above. However fails to explicitly teach further comprising selecting the media content items based on additional input data including at least one of attributes of a current user, attributes of other users, and a predicted future vehicle presence state.
In an analogous field of endeavor, Zavesky teaches further comprising selecting the media content items based on additional input data including at least one of attributes of a current user, attributes of other users, and a predicted future vehicle presence state (pp0018, modifying playlist and play media content based on determined mode of transportation e.g. traveling by train, car, etc., pp0019). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chen and Kryze with the teachings of Zavesky to achieve the goal of efficiently and reliably providing a communication system for dynamic modification of a playlist of media content (Zavesky, pp0001).
As to claims 24 and 40, Chen in view of Kryze teaches the limitations of independent claims as discussed above. However fails to explicitly teach further comprising adjusting media content item output between a normal mode and the travel mode.
In an analogous field of endeavor, Zavesky teaches further comprising adjusting media content item output between a normal mode and the travel mode (pp0018, modifying playlist and play media content based on determined mode of transportation e.g. traveling by train, car, etc., pp0019). Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to combine the teachings of Chen and Kryze with the teachings of Zavesky to achieve the goal of efficiently and reliably providing a communication system for dynamic modification of a playlist of media content (Zavesky, pp0001).

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Mori et al. (US Publication No. 20150367861), discussed the concept of a vehicle-mounted device that acquires vehicle information state, and wherein the control unit 11 is the one that outputs a processing result to at least one of the sound output unit 16 and the video output unit 17, and may be an existing player application for reproducing music as well as an application that is newly created to be linked with the travel state of the vehicle (see fig. 1, and pp0025).

Kimura (US Publication No. 20030144012), discussed the concept of providing information depending on a traveling status of a vehicle, and wherein f the auto play switch is depressed, the flow is routed to step S70 like in the traveling mode, causing the automatic play for music performance information to be executed in the similar sequence set forth above (see fig. 2 and 3). 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645